Exhibit 10.3

 

OMNIBUS Amendment

  

This OMNIBUS AMENDMENT (this “Amendment”) is entered into as of August 3, 2018
by and between Attis Industries Inc. (formerly known as Meridian Waste
Solutions, Inc.), a New York corporation (the “Company”) and the undersigned
(the “Purchaser”). The Company and the Purchasers are also each hereinafter
referred to individually as a “Party” and together as the “Parties”.

 

RECITALS

 

WHEREAS, the Company entered into that certain Securities Purchase Agreement
dated November 29, 2017 whereby certain investors (which, if specified on the
signature page of the Purchaser, included the Purchaser) purchased from the
Company and the Company sold to such investors shares of the Company’s common
stock and warrants to purchase shares of the Company’s common stock (the
“November Agreement”);

 

WHEREAS, the Company entered into that certain Securities Purchase Agreement
dated February 21, 2018, whereby certain investors (which, if specified on the
signature page of the Purchaser, included the Purchaser) purchased from the
Company and the Company sold to such investors shares of the Company’s Series F
Convertible Preferred Stock and warrants to purchase shares of the Company’s
common stock (the “February Agreement”, and together with the November
Agreement, the “Original Agreements”);

 

WHEREAS, the Purchaser desires to amend the Original Agreements to which it was
a party to remove certain restrictions on the Company’s ability to issue stock
to provide the Company with greater flexibility, and the Company desires to
accept such amendments; and

 

WHEREAS, concurrently herewith, the Company desires to enter into amendments in
the form of this Amendment (the “Other Amendments”, and together with this
Amendment, the “Amendments”) with certain other investors party to one or both
of the Original Agreements (the “Other Purchasers”, and together with the
Purchaser, the “Purchasers”), such that Company shall have obtained duly
executed and delivered Amendments from Purchasers who collectively own a
majority in interest of the orginal subscription amounts pursuant to each of the
Original Agreements (the “Required Amendments”).

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereby agree as follows:

 

1. Definitions. Capitalized terms not defined herein shall have the meaning as
set forth in the February Agreement.

 

2. Amendments. Effective as of the time the Required Amendments shall have been,
severally, duly executed and delivered by the Company and each of the Purchasers
(the “Amendment Time”:

 

(a) The definition of “Agreement” as defined in each Original Agreement, is
hereby amended to include this Amendment. The definition of “Securities Purchase
Agreement”, as defined by each other Transaction Document (as defined in the
February Agreement) and each other Transaction Document (as defined in the
November Agreement), is hereby amended to include this Amendment.

 



 

 

 

(b) Section 4.12 (Subsequent Equity Sales) of the November Agreement is hereby
deleted in its entirety and replaced with the word “Reserved.”

 

(c) Section 4.13 (Subsequent Equity Sales) of the February Agreement is hereby
deleted in its entirety and replaced with the word “Reserved.”

 

(d) The phrase “(and which must include the Required Holders)” in Section 5.5 of
the February Agreement is hereby amended and restated as “(and which must
include the Required Holders with respect to any amendment, modification or
waiver of Sections 4.8, 4.10 or 4.12 or any other part of the February Agreement
related to the Warrants and/or the Warrant Shares or the rights or remedies of
any Purchaser hereunder or thereunder with respect to the Warrants and/or the
Warrant Shares)”

 

3. ACKNOWLEDGEMENT; REAFFIRMATION OF OBLIGATIONS. The Company hereby confirms
and agrees that following the Amendment Time, except as set forth in Section 2
above, each Original Agreement is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects.

 

4. Amendments. This Amendment may only be amended, modified or waived in a
writing duly executed and delivered by the Company and the Purchaser.

 

5. Miscellaneous. The provisions of Section 5 of the February Agreement (other
than Sections 5.1, 5.2. and 5.5) are hereby incorporated by reference herein,
mutatis mutandis.

 

6. Counterparts. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

7. Independent Nature of Buyers' Obligations and Rights. The obligations of the
Purchaser under this Amendment and the Other Purchasers under any Other
Amendment are several and not joint with the obligations of any Other Purchaser,
and the Purchaser shall not be responsible in any way for the performance of the
obligations of any Other Purchaser under any Other Amendment. Nothing contained
herein or in any Other Amendment, and no action taken by the Purchaser pursuant
hereto or any Other Purchaser pursuant to thereto, shall be deemed to constitute
the Purchaser and the Other Purchasers as, and the Company acknowledges that the
Purchaser and the Other Purchasers do not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchaser and the Other Purchasers are in any way acting in
concert or as a group, and the Company shall not assert any such claim with
respect to such obligations or the transactions contemplated by this Amendment
or any Other Amendment and the Company acknowledges that the Purchaser and the
Other Purchasers are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement and any Other
Amendment. The Company acknowledges and the Purchaser confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. The Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any Other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 



2

 

 

IN WITNESS WHEREOF, each of the undersigned hereby (a) executes this Agreement;
(b) confirms its agreement with the provisions and covenants herein provided;
and (c) agrees to be bound by this Agreement. 

 

PURCHASER:           By:                  Name:     Title:    

 

Subscription Amount of November Agreement (if any):

 

 



 

 

Subscription Amount of February Agreement (if any):

 

 



 

 



3

 

 

ATTIS INDUSTRIES INC.         By:     Name: Jeffrey Cosman   Title: Chief
Executive Officer  

 

 

4



 

 